Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 14, 2007 AUDIBLE, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 000-26529 22-3407945 (Commission File No.) (IRS Employer Identification No.) 1 Washington Park, 16th Floor Newark, New Jersey 07102 (Address of principal executive offices and zip code) (973) 820-0400 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01. Other Events Audible, Inc.s founder, CEO and Chairman of the Board, Donald R. Katz adopted on September 14, 2007 a pre-arranged stock trading plan to sell company stock. Under the plan, Mr. Katz may sell up to 66,000 shares of stock over a twelve month period beginning not earlier than November 1, 2007. These sales would represent less than 6% of the stock, restricted stock and stock options held by Mr. Katz. Audible, Inc.s CFO, William H. Mitchell, has also entered into a separate pre-arranged stock trading plan under which he may sell up to 5,000 shares over a ten month period beginning not earlier than November 21, 2007.
